Case 1:19-mj-00053-LB Document 1 Filed 01/22/19 Page 1 of 12 Page|D #: 1

JD:DJL

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

________________ X
UNITED STATES OF AMERICA

AFFIDAVIT IN SUPPORT OF

- against - REMOVAL TO THE

DISTRICT OF ARIZONA
DANNY DANIEL MALCOLM,

(Fed. R. Crim. P. 5)

Defendant.

No. 19-MJ~53

________________ X

EASTERN DISTRICT OF NEW YORK, SS:

HASSAN IBRAHIM, being duly Sworn, deposes and states that he is a
Special Agent with the Internal Revenue Service (“IRS”), duly appointed according to law
and acting as such.

Upon information and belief, on or about January 4, 2019, a warrant for the
arrest of the defendant DANNY DANIEL MALCOLM was issued by the United States
District Court for the District of Arizona, in connection with a complaint charging the
defendant with: (1) bank fraud, in violation of Title 18, United States Code, Section 1344;
and (2) conspiracy to commit bank fraud, in violation of Title 18, United States Code,

Section 1349.

Case 1:19-mj-00053-LB Document 1 Filed 01/22/19 Page 2 of 12 Page|D #: 2

The source of your deponent’s information and the grounds for his belief are
as follows:1

l. On or about January 3, 2019, a warrant for the arrest of the defendant
DANNY DANIEL MALCOLM was issued by the United States District Court for the
District of Arizona in connection With a complaint charging the defendant with: (1) bank
fraud, in violation of Title 18, United States Code, Section 1344; and (2) conspiracy to
commit bank fraud, in violation of Title 18, United States Code, Section 1349. A true and
correct copy of the arrest Warrant and complaint is attached hereto as Exhibit A.

2. On or about January 21, 2019, the defendant, DANNY DANIEL
MALCOLM, booked a flight aboard Delta Airlines flight 580 to Montego Bay, Jamaica
departing the next day, January 22, 2019, from John F. Kennedy Intemational Airport (“JFK
Airport”) at lO: 10 a.m. In connection with the outstanding arrest warrant from the District
of Arizona, the defendant’s purchase of that flight ticket alerted law enforcement authorities
that the defendant traveling.

3. On January 22, 2019, law enforcement authorities apprehended the
defendant pursuant to the District of Arizona search warrant at JFK Airport.

4. Law enforcement authorities, including myself, compared the
defendant’s appearance to that of the individual wanted by the District of Arizona and

confirmed that the individual arrested is indeed the defendant DANNY DANIEL

 

' Because the purpose of this affidavit is to set forth only those facts necessary
to establish probable cause for removal, l have not described all of the relevant facts and
circumstances of Which I am aware.

Case 1:19-mj-00053-LB Document 1 Filed 01/22/19 Page 3 of 12 Page|D #: 3

MALCOLM. The defendant was also arrested with his passport in the name of “Danny
Daniel Malcolm.”
WHEREFORE, your deponent respectfully requests that the defendant

DANNY DANIEL MALCOLM be removed to the District of Arizona so that he may be

dealt with according to law. M(¢

§§San lbrahim
pecial Agent
Internal Revenue Service

SWorn to before me this
22ndday of January, 2019

 

ifn§"HoNo§Ai§fE Lois BLooM
UNITED srArEs MAolsTRArE JUDGE
EASTERN DISTRICT oF NEW YoRK

L.).)

Case 1:19-mj-00053-LB Document 1 Filed 01/22/19 Page 4 of 12 Page|D #: 4

EXHIBIT A

Case 1:19-mj-00053-LB Document 1 Filed 01/22/19 Page 5 of 12 Page|D #: 5

AO 442 (Rev. ll/ll) ArrestWarrant

UNITED STATES DISTRICT COURT

 

 

for the
District of Arizona
United States of America
v. )
. ) Case No.
Danny Danie| Malcolm ) 19 - 0 7 0 0 5 M J
)
§
there attest and certify on
Defé"da"' that tii]g foregoing document is a f |, f[ll and °.°"e°t
copy of the original on file in my oifrc and in my

ARREST WARRANT legal custody. t ~

 
  

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States rnaeg'

(mlme OfPf-’r-\'On tv be ¢WZS¢€H') Danny Danie| Malcolm
who is accused of an offense or violation based on the following document filed with the court: \) \/

\'J Indictment El Superseding Indictment l‘J Information l'_'l Superseding Information E{ Complaint
D Probation Violation Petition El Supervised Release Violation Petition El Violation Notice |'_'l Order of the Court

This offense is briefly described as follows:
18 U.S.C. § 1344, Bank Fraud and 18 U.S.C. § 1349 Conspiracy to Commit Bank Fraud

 

 

 

 

 

73
Date: ”` ` i cf » .
/ Issm’ng oj'r`cer '.r signature
City and state: W/CJ{ 7 h Q U-S b1 D'
` b Prr’nred name and title d
Return
This warrant was received on (dare) , and the person was arrested on (dare)

at (city and state)

 

Date:

 

Arresring ojz`cer 's signature

 

Prin!ed name and title

 

 

Case 1:19-mj-00053-LB Document 1 Filed 01/22/19 Page 6 of 12 Page|D #: 6

Ao 442 (nev. 11/11) Amc warrant (Pagc 2)

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Notfor Publz'c Disclosure)

Name of defendant/offender: Danny Da"f€’] Ma'°°|m

Known aliases:

 

Last known residence: F|Orida

Prior addresses to which defendant/offender may still have ties:

 

 

 

Last known employment
Last known telephone numbers:

 

Place of birth:

 

bare ofbirch: '1995
Social Security number: ,

 

 

Height: 1 Weight:
Sex: ` Race:

 

Hair: ' Eyes:

 

Scars, tattoos, other distinguishing marks:

 

 

 

History of violence, weapons, drug use:

 

 

 

Known family, friends, and other associates (name, relation address phone number):

 

FBI number:

 

Cornplete description of auto:

 

 

Investigative agency and address:

 

 

 

Name and telephone numbers ('ofiice and cell) of pretrial services or probation officer Hfapplicable):

 

 

Date of last contact with pretrial services or probation officer (zfapprimble):

 

 

 

Case 1:19-mj-00053-LB Document 1 Filed 01/22/19 Page 7 of 12 Page|D #: 7

 

 

 

CRIMINAL COMPLAIN'I'
United States District Court DISTRICT of ARIZONA
nocrcn'r No.
United States of America
l v.
Danny Daniel Malcolm
MAGISTRATE'$ cas
19 - iii 0 0 5 n J

 

 

Complaint for violation of Title 18, United States Code § 1344 and 1349

COMPLAINANT’S STATEM`ENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

From a time unknown and continuing through approximately January 2, 2019,~at or near Benson, in the District of
Arizona and elsewhere, the defendant Danny Daniel Malcolm and others involved, knowingly, intentionally
combined, confederated and agreed with each other to commit an ongoing Mail and Wire Frand Scheme_ based on
material false information and the intentional concealment of material facts in violation of Title 18, United States
Code, Section 1349

 

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Financial exploitation is a fast-growing form of abuse of 'seniors and adults with disabilities Elder Financial
exploitation takes many forms. While the vast majority of reports involve perpetrators who are related to or in a trusting
relationship with the victim, seams and frauds by strangers are also very common. One common scam by strangers
are lottery and sweepstakes scams, which tell the victim that they have already won, but they need to_ “send money to
cover the taxes on the winnings.” .

Victim L.G.

On Novernber 7,' 2017, victim L.G., resident of the City of Benson, Arizona, via her daughter, reported to Bcnson
Police Department in Benson that she was a victim of a lottery and sweepstalccs scam. Victim L.G. was led to believe
that she won a Publishers Clearing House sweepstakes valued at $5,000,000.

Initially, Victim L.G. received a letter in an email dated September 3~, 2017 from Publishers Clearing House, advising

her that she won $550,000.
**SEE ADDITIONAL PAGES**

MATERIAL WITNBSS(ES) IN RELATION TO THE CHARGE:

 

 

   
 

 

DETENTION REQUESTED SIG ATURE OF COMPLAINANT
COMP ~ T REVIEWED by AUSA Jonathan B Granoff
Being duly )~~ »‘ 'clare that the foregoing is OFFICIAL TITLE & NAM_E;

5 tro the besz °F”'y howledge' Hassan Ibrahim, Speoial Agent, 'IRS-Cl

 

SWorn to before me and subscribed in my presenceh

sinATURE or Mnors\rRATE‘:rn=ece'> DATE

January 4, 2019
’Sce @l ru;s_of`Cl`t;flnn| Rmcerlrm\ Rnles] and 54 1 "

 

 

 

 

 

Case 1:19-mj-00053-LB Document 1 Filed 01/22/19 Page 8 of 12 Page|D #: 8

\

On September 13, 2017, ten days alter the dated letter, victim L.G. received an email from
DEPARTMENTOFTREASURYIRS@GMAIL. COM stating:

 

We have received your request for an approval for the release of your Prize Winnings
(Check of $5, 000, 000. 00 and Brand New 2017 Lincoln MKZ- Model) and have completed
a review of your file (see copy of our letter attached). Please note that Our Approval
regarding Prize Release will be completed within 3 - 5 business days of settlement

The email attachment included a letter With an Internal Revenue Service (IRS) letterhead and logo
dated September 12, 2017. The “IRS” letter stated: .

The Intemal Revenue Service has received your request for an approval for the release of
your Prize Winnings (Check of $5,000,000.00) and will commence reviewing your tile
immediately ln addition, we hereby confirm payments that should be made as it relates to

' your State Taxes (1.6%). Please see State Taxes applicable to your prize winnings listed
below:

(l. RS) Statc Income Tax: $80 ..000 00 (L. G.)

Please note that Federal Income Tax Will be settled by the Publishers Clearing House.

I~Iowever, State Taxes which are applicable to your prize should be settled m full prior to
the receipt of your prize winnings. We also take this opportunity to remind you that
Payments should be sent to an assigned Accountant contracted by Publisher's Clearing
House. It is imperative for you to remain ccmpliant with our privacy and security policies
and as such, any further information must be discussed with your Claims Agent- [Mr, F.M.
at XXX XXX 5493]. Please also note that non-compliance will lead to severe legal
consequences Which may result in your Banl<s Accounts being frozen and the seizure of
your assets which includes property and motor vehicle(s).

Based on your affiant'$ experience, the DEPARTMENT OFTREASURYIRS GMAIL.COM e-
mail address is an,e-mail account used to further this fraud scheme and the communications from
this account are not legitimate communications originating nom the ]RS.

As a result of the above email and attachments, and several phone contacts that the victim had with
a male subject who provided her with wiring instructions, Victim L.G. withdrew all of the money
from her IRA (approximately $72,000.00).

Per the subject’s instructions, on Septernber 14, 2017, victim L.G. used FedEx overnight to mail
$40,000.00 cash to a location in Orlando, Florida addressed to “David Reid”.

On June 29, 2018, victim L.G. was interviewed She stated that in addition to the $40,000 listed
above, she also mailed $20,000 cash via UPS on or about Septernber 18, 2017. The subject
instructed her on how to wrap the cash inside the_UPS package and asked her not to disclose the
contents to UPS. -

The subject also instructed victim L.G. to deposit money in several bank accounts at Bank of
America and wire money via Western Union.

U.S. v. Danny Daniel Ma|colm 2

Case 1:19-mj-00053-LB Document 1 Filed 01/22/19 Page 9 of 12 Page|D #: 9

In total, victim L.G. provided the co~conspirators approximately $74,000, which equates to the

approximate amount of her losses fi'orn this scheme'.

Victim J.B. and/or leads

On‘July 27, 2018, a search warrant was executed on Google, LLC. to obtain the contents of all

emails associated with account DEPARTMENTOFTREASQRYIRS@GMAIL.COM. Your
affiant reviewed the emails produced by Google, LLC.

The review revealed that email account DEPARTMENTOFTREASURYIRS GMAlL.COM was
created on August 10, 2016 from an IP address located in Jamaica and listed email

kirk66russell@yahoo.com as a recovery email. .

Records received from Google reflect that on August' 10, 2016 at 3:03.PM, an email nom
departmentoftreasuryirs@gmall.com was sent to publishersciearinghouseusz_t@gr_nail.com, with

victim J.B. in the subject line. Based on the nature of the communications in the e-mails, your
affiant believes that J.B. is another victim/potential victim of the lottery and sweepstakes scheme.

Records received from Google reflect that gublishersclearinghouseusa@gmail.com was created
on June 10, 2015 from an IP address located in Jamaica and listed email kirl<66russell@yahoo.com
as the recovery email, similar to the recovery email listed for departmentoftreasuryirs@gmail.com

On August 10, 2016 at 3':23 PM, an email from publishersclearinghouseusa@gmail.com to
departmentoftreasuryir_'s@gmaii.corn, was sent with subject line “IRS Federal Income Tax
Settlement on Publishers Clearing House Winnings.” The email stated`:

Good clay Mr. J.B., Please see copy of email below from Department of Treasury Internal
Revenue Service regarding your request for an approval for your prize to be released

The email was signed by ‘°Deborah Holland”, Executive Vice President, Publishers Clearing
House, 382 Channel Drive, Port Washington NY 11050. Your affiant believes Deborah Holland
is a fakename.

Another forwarded message dated August 10, 2016 at 4:40 PM was listed in the email. The email
was sent from Departrnent of the Treasury Internal Revenue Service to Publishers Clearing House,
with subject line: J.B- Requisition of Approval for Publisher’s Clearing House Prizes. The email
stated: '

Good morning Ms. Deborah Holland, We have received your request for an approval for
the release of your Client’s winnings (Checlc of $1,000,000.00 and Brand New 2016
Mercedes Benz CLS 63 AMG S - Model) and will commence reviewing his file
immediately Please note that OurApproval regarding Prize Release will be completed
Within 3 ~ 5 business days issued subsequent to receipt of the remaining 0.56%
($14,000.00). In addition, please be reminded that payments should be made to an
Accountant which we have assigned to your Organization.

1 Fe||ow co-consplratorloseph A. Batts was charged by indictment in CRlB~ZZlS-TUC-RCC as one of the
individuals who also involved with defrauding vlctlm LG. in connection with this same lottery scheme

U.S. v. Danny Daniel Malcolm v ‘ 3

Case 1:19-mj-00053-LB Document 1 Filed 01/22/19 Page 10 of 12 Page|D #: 10

The email purported to be signed by the Treasury Secretary with an IRS logo.

On August 10, 2016 at 3:32 PM, an email from de artmentoftreasur irs mail.com was
forwarded to richardrichmond430@gmail.com, with subject line “IRS Federal Income Tax
Settlement on Publishers Clearing House Winnings.” The email stated:

Good day Mr. J.B., We have received your request for an approval for the release of your
Winnings (Check of $1,000,000.00 and Brand New 2016 Mercedes Benz CLS 63 AMG S
- Model) and will commence reviewing your file immediately Please note that Our
Approval regarding Prize Release will be completed within 3-5 business days.

The email was signed by Treasury Secretary with an IRS logo. Records received from Google
' reflect that richardrichmond430@gmail.com was created on April 22, 2016 from an [P address
located in Jamaica and listed a Jamaican phone number.

Records received from Google reflect on August 10, 2016, 3:56 PM, email from
departmentoltreasuryirs@gmail.com to victim J.B.’s email, with subject line: “Requisition of
Approval‘ on Publishers Clearing House Winnings info. J.B.” The email stated:

Good day Mr: J.B., We have received your request for an approval for the release of your

. Winnings (Check of $l,000,000.00 and Brand New 2016 Mercedes Benz CLS 63 AMG S
- Model) and will commence reviewing your file immediately Please note that Our
Approval regarding Prize Release will be completed within 3-5 business days.

The email was signed by Treasury Secretary With an IRS logo. Other similar emails were sent

from departmentoftreasuryirs@,gmail.com and publishersclearinghouseusa@gmail.com to victim
J.B. on August 10, 2016 at 3:59 PM and on March 27, 2017. ' `

On October 19, 2018, a search warrant was executed on Google, LLC. to.obtain the contents ofall
em`ails associated with account richardrichmond430@gmail.com. Your affiant reviewed the
emails produced by Google, LLC. The review revealed that email account
richardrichmond430@gmail.com was created on April 22, 2016 from an IP address located in
Jamaica and listed a Jamaican phone number. . '

Between Apri122, 2016 and November 22, 2017, richardrichmoncl430@gmail.com received and
sent several emails from and to individuals known and unknown to the conspiracy containing
“Leads.” The leads contained lists of thousands potential victims or future victim targets of the
scheme to defraud. These lists includes contact information, income and networth for the
individuals listed. Based on the information revealed, the list also appears to be individuals who
are over 70 years of age.

On August 10, 2016, an email was sent from richardriclimond430@gmail.corn to
Dxxxxx icloud.eom with subject line: “Friend from the irs”. The email stated: “Hello there it’s
very important please reply to this email my name is Mr Richard from the irs thank you.”

U.S. v. Danny Daniel Malcclrn 4

CaSe.1:19-mj-00053-LB Document 1 Filed 01/22/19 Page 11 of 12 Page|D #: 11

On August 12, 2016, an email from d.erviniacko(r@,gmail com, sent an email to
richardrichmond430@grnail com with subject line: “info, ” and an attachment contained two
victims’ information The email stated:

Got' some info on them, lool< at the value of their house comparison to their net worth. They
are worth way more than what their houses value means they either have difference in other
values or money in accounts.

On November 26, 2016, an email from act~enforcement.irs@usa.com sent an email to

richardrichmond430@grnail.com, a victim’s email thefxxxx@sbcgobal.net, and
dholland@yahoo.com With subject line “IRS TAX ENFORCEMENTW The email stated: Please
read the attaclnnent!” The email attachment included a letter with an Internal Revenue Service
letterhead and logo dated Novernber 26, 2016, and addressed to victim R.F., stating:

This letter is to advise you_that your GRAND PRIZE for 2016 has been placed on hold due
to an outstanding balance on your prize as it relates to your States Taxes. The Federal
Comrnission (FTC) is enforcing Section 5 of FTC Act, 15 U.S.C.45, which Prohibits the 1
delivery of your Prize until the outstanding balance settled. We have determined that you
are violating the law and recommend that you settle the total payment of $110,315.00
which will ensure that you are compliant With the FTC Act and Federal Laws.

With this notice, the Division of Financial Practic`es staff does not Waive the FTC’s right
to take action against you based on past 01 future law violations Please direct any question
concerning this letter to Michael Collins at: 516-000-0000.
A seizure of property While a federal tax lien ls a legal claim against your property, a levy
is a legal seizure that actually takes your property (such as your house or car) or your rights
to property (such _as your income, bank account, or Social Security payments) to satisfy
your tax debt. We can’t seize your property if you have a current or pending Instalment
Agreement, Offer in Compromise, or ifwe agree that you’re unable to pay due to economic
hardship, meaning seizing your property Wou_ld result in your inability tc meet basic,.
reasonable living expenses Reasons we may seize (“levy”) your property or rights to
property If you don’t pay your taxes (or make arrangements to settle your debt), we could
seize and sell your property. We Will not seize your property to collect an individual shared
responsibility payment We usually seize only after the following things have occurred. '
We assessed the tax and sent you a biil, ~ you neglected or refused to pay the.tax, and ~ we
sent you a Final Notice of Intent to Levy and Notice of Your Right to a Hearing at least 30
days before the seizure However, there are exceptions for when we don’t have to offer you
a hearing at least 30 days before seizing your property These include situations when: '
the coliection of the tax is in jeopardy, ‘ A levy is served to collect tax from a state tax
refund, ‘ A levy is served to collect the tax debt of a federal contractor, or - A Disqualified
Employrnent T ax Levy (DETL) is served. A DETL is the seizure of unpaid employment
taxes and can be served when a taxpayer previously requested a Collection Due Process
appeal on employment taxes for other periods within the past 2 years. If we serve a levy
under one of these exceptions, we will send you a letter explaining the seizure and your
_ appeal rights after the levy is issued.

The email was signed by Jessica L. R.ich Associate-Director for Financial Practices.

U.S. v. Danny Daniel Malcolm ' . 5

Case 1:19-mj-00053-LB Document 1 Filed 01/22/19 Page 12 of 12 Page|D #: 12

Based on your affiant’s experience, the above e~mail was not an authentic e-mail originating from
the IRS.

Your affiant has reviewed the e-rnails associated with the richardrichrnond430@g_rp_aii.com e-mail
account Based on this review, your affiant believes that the defendant, Danny Malcom was the
individual who was using this e-mail account during and in furtherance of this fraud conspiracy.

For exarnple, on August 10, 2016,-an email from PayPal to <richardrichmond430 ail.com>
confirmed Danny Malcom’s purchase of a watch for $99. This email listed the shipping info
address for Danny Malcolm, 1660 E Main Street, Apt 2G, Waterbury, CT 0670_5.

On August 16, 2016, another email from Best Buy to richardrichmond430(cgginail.com confirmed
Danny Malcom"s purchase of a Samsung Galaxy S7 edge for $876.72. The email listed the
shipping information for the recipient’s address as Daniel Malcolm, with the same address 1660 E
Main Street, Apt 2G, Waterbury, C'_l` 067 05.

On August 23, 2016, an email horn Uber to richardrichmond430@gmail.com contained a receipt
of $149.42 for a ride from 19 Sheldon St, Waterbury, CT to.Central Terminal Area [JFK Airport]
Jamaica, NY. A search of Department Homeland Security’s database revealed that the defendant
Danny Daniel Malcolm, was scheduled to leave to Montego Bay, Jamaica from JFK International
Airport in New York on the same date, August 23, 2016,

There were no other 'e-mails associated with any other individual using the
richardrichmond43 0@gmail.com account other than the defendant, Danny Malcom.

U.S. v. Danny Daniel Malcolm 6

